Case 8:19-cv-00475-WFJ-SPF Document 96 Filed 09/04/19 Page 1 of 2 PageID 2076



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
ALVA JOHNSON, individually and on
behalf of all others similarly situated,

     Plaintiff,
                                                Case No. 8:19-cv-00475-T-02SPF
v.
DONALD J. TRUMP,
in his individual capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.,

    Defendants.
__________________________________/

                                              NOTICE

         On June 14, 2016, the Court dismissed the Complaint without prejudice and allowed

Plaintiff Alva Johnson to file an amended complaint. Ms. Johnson, through counsel, hereby notifies

the Court that she does not intend to file an amended complaint at this time. Ms. Johnson requests

that all pending motions be denied as moot.



Dated:            September 4, 2019           Respectfully Submitted,


                                               /s/ Hassan A. Zavareei
                                              Hassan A. Zavareei (pro hac vice)
                                              Katherine M. Aizpuru (pro hac vice)
                                              TYCKO & ZAVAREEI LLP
                                              1828 L Street, N.W., Suite 1000
                                              Washington, D.C. 20036
                                              Telephone: 202-973-0900
                                              Facsimile: 202-973-0950
                                              hzavareei@tzlegal.com
                                              kaizpuru@tzlegal.com

                                              Janet Varnell (Fla. Bar No. 71072)
                                              Brian W. Warwick, (Fla. Bar No. 0605573)
                                              VARNELL & WARWICK, PA
Case 8:19-cv-00475-WFJ-SPF Document 96 Filed 09/04/19 Page 2 of 2 PageID 2077



                                   P.O. Box 1870
                                   Lady Lake, FL 32158-1870
                                   P: 352-753-8600
                                   F: 352-503-3301
                                   jvarnell@varnellandwarwick.com
                                   bwarwick@varnellandwarwick.com

                                   F. Paul Bland (pro hac vice)
                                   Karla Gilbride (pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   1620 L Street NW, Suite 630
                                   Washington, DC 20036
                                   (202) 797-8600

                                   Jennifer Bennett (pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   475 14th Street, Suite 610
                                   Oakland, CA 94612
                                   (510) 622-8150

                                   Counsel for Plaintiff




                                     -2-
